COLLINGS, Justice.
Go International, Inc. brought this suit against Hilton Shahan and Larry Cunningham seeking to recover upon a note and for attorney’s fees. Plaintiff’s motion for summary judgment was on May 15, 1970 granted against the defendants in the sum of $9,386.10 with six per cent interest from the date of the judgment. The defendants have appealed.
On November 25, 1970 appellee, Go International, Inc., filed a motion to dismiss the appeal for want of prosecution. Appellants although duly notified of the motion have not replied thereto, have made no motion for an extension of time, nor have they in any manner opposed the granting of such motion.
Upon an examination of the record it appears that appellants failed to file their brief in this Court within thirty days after the filing of the transcript and statement of facts as required by Rule 414 of the Texas Rules of Civil Procedure. We have examined the record and find no fundamental error.
Appellee’s motion to dismiss the appeal for want of prosecution is granted.